Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 has been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, it is suggested to have “the memory system comprise instructions, the instructions is executed by the one or more hardware processors to”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7 are method claims. A claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing.  However, claims 1-7 fail to transform underlying subject matter to a different state or thing. Furthermore, the claims are not tied to another statutory class and can be performed without the use of a particular apparatus. For example, claim 1 recites “receiving raw data from multiple disparate sources…; attempting to write an entry to the data table…; and notifying at least one data consumer...”, but in no way is it clear as to how this is accomplished (i.e., accomplished by a particular machine).  In order to make the method claim a statutory subject matter, a hardware component (i.e. a processor) must be explicitly provided in the body of the claim to execute the steps in the method claim. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 13, recites the limitation " the data table version ".  There is insufficient antecedent basis for this limitation in the claim.
Similar problem exists in claims 8 and 15.
Appropriate clarification and correction is required.
Claims 2-7, 9-14 and 16-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) because they fail to resolve the deficiencies of claims 24 and 32.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Sedlar, Col. 13, lines 55-56 and Col. 31, lines 6-9, teaches “attempting to write an entry to the data table having an associated version”. Sedlar, Col. 21, line 66 – Col. 22, line 4, teaches “the data table entry comprising the data to be consumed”. Sedlar, Col. 26, lines 60-64 teaches “notifying at least one data consumer that the data table version has been modified”.
Beedgen et al., Para. 28, teaches “receiving raw data from multiple disparate sources to be consumed in an environment that does not support atomic write operations to data consumers”.
However, the combination of references does not explicitly teaches “receiving raw data from multiple disparate sources to be consumed in an environment that does not support atomic write operations to data consumers, the environment having at least a data table and a notification table”, “attempting to write a corresponding entry to the notification table in response to a successful write attempt to the data table, wherein the notification table entry comprises information about the corresponding data table entry” and “modifying the version associated with the data table in response to successful writes of both the data table entry and the notification table entry”.
Thereby, the combination of limitations in claims 1, 8 and 15 is not taught by the prior art.  The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168